PROB 49                                                                                             USDCSDNY
                                                                     DOCUMENT
IOC.r-~t>Lf                                         Waiver of Hearing
                                                                     ELECTRONICALLY FILED
                                         to Modify Conditions of Supervised Release
                                                                     DOC #: _ __,_____,.____
                                       UNITED STATES DISTRICT COURlt DATE FILED:
                                                   for the
                                                                                                                               ,,i~/tozo
                                       SOUTHERN DISTRICT OF NEW YORK

                                                                                                                                     P# 59184

       I, Jose Cintron, have been advised and understand that I am entitled by law to a hearing and assistance
of counsel before any unfavorable change may be made in my Conditions of Supervised Release. By assistance
of counsel, I understand that I have the right to be represented at the hearing by counsel of my own choosing if I
am able to retain counsel. I also understand that I have the right to request the Court to appoint counsel to
represent me at such a hearing at no cost to me if I am not able to retain counsel of my own choosing.



        I hereby voluntarily waive my statutory right to a hearing and to assistance of counsel. I also agree to
the following modification of my Conditions of Supervised Release:



The defendant's term of supervised release which is due to expire on January 28, 2020, will be extended
until   fY) 0.1/    ~, 1,01Q .
                                                      6 II         (Jet r Ii c i pa. k                 /-lt.t_ r 4' ~he
                   i 'Tlu         ~re,~               (, { ~IL   kd      f1v,r4)1~ (
                                                                                             , Y\

                                                                                             +w     I [,,(   'f'Yl 0~   ·-/--h {('
                      Cov f\. kl   j     lay    A
                                                                                     ~




 Witness:          ~                                   Signed:      ~lttt&c ~
                   U.S. Probation Officer                           /        Supervised Releasee

          L?c/'h,             :1&4
                              7
                                                           Jose Cintron
              Printed Name-ofWT
                              frn                                Printed name of Supervised Releasee



 Date: January 28, 2020                                                 So Ov-~
                                                                                         \.a. ~ ~                                    I
                                                                                                                                         s»r
                                                                                           I
                                                                                         1 2t/aov
